Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021, that includes a response to the Final Office Action mailed January 28, 2021, has been entered. Claims 1, 4, 14, 21, 25, 27, and 33 have been amended; claims 2, 3, 15-17, 20, 32, and 36-39 have been canceled; and no claims have been newly added. Claims 5-13, 18, 19, 21-28, 34, 35, and 40-44 have been withdrawn. Claims 1, 4, 14, 29-31, and 33 are under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Claim 14 has been satisfactorily amended to remove new matter. Therefore, the 35 USC 112(a) rejection presented in the Final Office Action mailed January 28, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claim 14 has been satisfactorily amended to further limit claim 1 from which it depends. Therefore, the 35 USC 112(d) rejection presented in the Final Office Action mailed January 28, 2021 is hereby withdrawn.
Claim Objections
Claims 1 and 33 remain objected to for the following reasons:

2. Claim 1 is in improper English grammatical format with improper and missing punctuation. For starters, because of the Markush group for the positively charged molecule element, the various groups of elements, i.e. sugar-based emulsifier, coemulsifier, etc. recited should be separated by semicolons, not commas. There should be a “wherein” clause after “auxiliary materials;”, and the expression “the skin-penetrating composition having” should be amended to “the skin-penetrating composition has”. Hence, the claim should read “auxiliary materials; wherein the skin-penetrating composition has a particle size”. Finally, the newly added phrase “and wherein the positively charged molecule have” is also in improper English graamatical format, and should properly read “and wherein the positively charged molecule has”. 
3. In claim 1, the expression “from 0.1 to 10wt% of the skin penetrating composition of a positively charged molecule” appears to contain an extraneous “of the skin penetrating composition” which should be deleted.
4. Claim 33 contains the expression “from 1-50 wt% an active”, which is in improper English grammatical format. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 14, 29-31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the following reasons:
selected from the group consisting of a)…b)…c)…d)…e)…f)”. Applicant is advised that a proper Markush claim has the general format “selected from the group consisting of A, B, C, D, and E”, not “selected from the group consisting of A, B, C, D, E”.
2. In formula III, “a” in the expression “a X-“ is undefined, and one of ordinary skill in the art cannot definitively ascertain whether this “a” is one and the same value as the “a” associated with the chemical structure. Since the compound must be a diester or triester phosphatide, if “a” in the expression “a X-“ is one and the same value as the “a” associated with the chemical structure, then “a” must be 2 or 3. 
3. Positively charged molecule element “d” recites a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim), which is because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
4. In formula V, the R group is improperly defined as “honey” or “hydrolysates of silk” or “hydrolysates of wheat, rice, soya, and oats”, or wheat starch, etc. which renders the claim indefinite. These elements do not have defined structures or necessarily present additional variables that are not defined. For example, wheat starch is a polymer that at the very least would have an “n” variable that is not defined. 
5. For positively charged molecule element “f”, the element is first defined as a “C12-C22 alkyltrimethylammonium salt”, but then later is defined more specifically as a 
Claims 4, 14, 29-31, and 33 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 14, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (U.S. Patent Application Pub. No. 2014/0134221), in view of El Maghraby et al. (Int. J. Pharm. 2000; 196: 63-74).
Applicant Claims
Applicant’s elected subject matter is directed to a skin penetrating composition comprising 2-5 wt% emulsifier comprising an inulin molecule modified by linear C8-C22 alkyl groups; 0.1-20 wt% coemulsifier comprising a polyoxyethylene molecule consisting of 4-100 oxyethylene groups esterified with one C8-C22 fatty acid; 0.1-10 wt% of a C12-C22-alkyltrimethylammonium salt; 1-30 wt% glycerol (i.e. a polyol solvent); and 1-50 wt% active agent (i.e. vitamins, the elected active); wherein the composition has a particle size of 50-1000 nm. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose a skin penetrating “variant” of a UV protective lipid vesicle with good adhesion to the skin comprising a liposomal carrier system that penetrates the skin comprising e.g. phospholipids in which at least one antioxidant is encapsulated therein; wherein said antioxidant can be present in the amount of 0.01-20 wt% and can be e.g. Vitamin C or Vitamin E (i.e. vitamins, i.e. the active agent), and wherein the lipid vesicle has a particle size of 10-1000 nm (paragraphs 0069-0071, 0074, 0081; claims 19-21, 25). 
The UV protective lipid vesicle itself comprises 5-25 wt% of e.g. inulin lauryl carbamate (i.e. an inulin molecule modified by linear C8-C22 alkyl groups); 0.1-10 wt% of a positively charged molecule, e.g. C12-C22 alkyltrimethylammonium salt; and 0.01-10 wt% e.g. polyol (e.g. glycerol); wherein the composition can further comprise e.g. oils and antioxidants, and has a positive surface charge of 1-150 mV, which positive surface charge affords the advantages that it permits stable incorporation of large amounts of lipophilic active in the nano-scale particle, permits good adhesion to the skin surviving several washings, and permits incorporation of the encapsulated lipophilic active in hydrophilic (e.g. water-based) cosmetic and pharmaceutical formulations (abstract; paragraphs 0009, 0010, 0034, 0037-0039, 0041, 0044, 0050, 0054, 0059, 0067).
El Maghraby et al. disclose liposomal carrier systems that penetrate the skin comprising phosphatidylcholine (i.e. phospholipid) and an edge activator such as e.g. 10 wt% TWEEN 80 (i.e. Polysorbate 80, i.e. polyoxyethylene (20) sorbitan monooleate; i.e. a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid); wherein the lipid vesicle has a particle size of 133 ± 25 nm, and wherein 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Beyer et al. do not explicitly disclose that the skin penetrating “variant” of a UV protective lipid carrier vesicle necessarily includes the actual composition of the UV protective lipid vesicle carrier itself, and further contains 0.1-10 wt% of a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid. These deficiencies are cured by the teachings of Beyer et al. and El Maghraby et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Beyer et al. and El Maghraby et al., outlined supra, to devise Applicant's instantly claimed skin penetrating composition. 
Beyer et al. disclose a skin penetrating “variant” of a UV protective lipid vesicle carrier with good adhesion to the skin comprising a liposomal carrier system that penetrates the skin comprising e.g. phospholipids in which at least one antioxidant is encapsulated therein; wherein said antioxidant can be present in the amount of 0.01-20 wt% and can be e.g. Vitamin C or Vitamin E (i.e. vitamins), and wherein the lipid vesicle has a particle size of 10-1000 nm. Since anyone of ordinary skill in the art would know that good skin adhesion is the first requisite step to successful skin penetration, since Beyer et al. disclose that their lipid vesicle carrier system affords good skin adhesion et al. disclose that liposomal carrier systems comprising e.g. TWEEN 80 (i.e. Polysorbate 80, i.e. polyoxyethylene (20) sorbitan monooleate; i.e. a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid) exhibit enhanced penetration of the skin with significantly improved transdermal delivery of the lipophilic drug encapsulated therein (e.g. estradiol) (abstract; pages 64, 70, 72); one of ordinary skill in the art would be motivated to formulate the Beyer et al. skin penetrating “variant” lipid vesicle carrier by combining e.g. inulin lauryl carbamate, a positively charged molecule (e.g. C12-C22 alkyltrimethylammonium salt), TWEEN 80, polyol, and phospholipids, with e.g. 0.01-20 wt% vitamin E incorporated therein, wherein the composition has a positive surface charge of 1-150 mV; with the reasonable expectation that the resulting composition will adhere to and successfully penetrate the skin, and permit stable incorporation of large amounts of lipophilic vitamin E oil in the particle and stable incorporation of the particle with encapsulated lipophilic active in water-based cosmetic and pharmaceutical formulations.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DAVID BROWE/Primary Examiner, Art Unit 1617